August 27, 2004


Mr. E. Earl Harcrow
Haynes & Boone, L.L.P.
201 Main Street, Suite 2200
Fort Worth, TX 76102
Mr. Jerry D. Bullard
Suchocki Bullard & Cummings, P.C.
One Summit Avenue, Suite 312
Fort Worth, TX 76102

RE:   Case Number:  02-1061
      Court of Appeals Number:  02-01-00108-CV
      Trial Court Number:  17-181190-99

Style:      FORT WORTH OSTEOPATHIC HOSPITAL, INC., D/B/A OSTEOPATHIC
      MEDICAL CENTER OF TEXAS, CRAIG SMITH, D.O., AND REID CULTON, D.O.
      v.
      TARA REESE AND DONNIE REESE, INDIVIDUALLY AND AS LEGAL
      REPRESENTATIVES OF THE ESTATE OF CLARENCE CECIL REESE

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed  opinions  and
judgment in the above-referenced cause.  (Justice Schneider not sitting)
      Encl.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Nancy J. Vega, Chief Deputy Clerk

|cc:|Ms. Stephanie     |
|   |Lavake            |
|   |Mr. Thomas A.     |
|   |Wilder            |